DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0115773 A1 (Conrad et al.) in view of US 2019/0354911 A1 (Alaniz et al.) and/or US 2020/0270979 A1 (Hradecky et al.).
As concerns claim 1, Conrad et al. discloses a system, comprising: a treatment fluid system configured to pump a treatment fluid into a wellbore extending into a subterranean formation from a surface of an oil and gas wellsite (see figures 1-3); a pump-down system 90 configured to pump a pump-down fluid into the wellbore to convey a perforating tool through the wellbore (0026); a fluid valve system (74, see figure 7 and 0029) configured to selectively fluidly connect and disconnect the treatment fluid system and the pump-down system to and from the wellbore; but lacks to expressly disclose a controller comprising at least one processor and at least one memory storing executable see at least figure 3), wherein the controller is communicatively connected to the treatment fluid system, the pump-down system, and the fluid valve system (see 0053-0054), and wherein the program code instructions, when executed by the at least one processor, cause the controller to: monitor operational status of the treatment fluid system, the pump-down system, and the fluid valve system; and control operations of the treatment fluid system, the pump-down system, and the fluid valve system based at least in part on the operational status of the treatment fluid system, the pump-down system, and the fluid valve system (0053). Hradecky et al. discloses a system for pump-down operations that has a controller (control system) configured to be communicatively connected with a pump and a conveyance and may be operable to cause the conveyance device to unwind a line connected with a tool string disposed within a wellbore and cause the fluid pump to pump a fluid into the wellbore such that the fluid moves the tool string into the well. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the control system (controller) into the system to obtain the predictable result of monitoring the status of multiple systems to improve efficiency and prevent undesirable operational parameters and events by automatically monitoring the different systems simultaneously. 

the reference shows a mixing unit at 108, the pumping units for the fracturing fluid are shown at 150, the examiner additionally notes that mixing units and pumping systems are notoriously obvious elements at a wellsite where fracturing operations are performed).
	As concerns claim 3, Hradecky et al. discloses the system of claim 1, wherein the pump-down system comprises at least one pump 160 and at least one container 162 storing the pump-down fluid, and wherein the pump-down system is configured to pump the pump-down fluid into the wellbore to convey the perforating tool downhole through the wellbore when the pump-down system is fluidly connected to the wellbore by the fluid valve system 142.
	As concerns claim 4, Hradecky et al. discloses the system of claim 1, comprising a perforating system comprising: the perforating tool (114, see 0025) for perforating the wellbore; a conveyance line 120 connected to the perforating tool; and a conveyance system 132 for reeling the conveyance line to convey the perforating tool through the wellbore.
	As concerns claim 5, Conrad et al. discloses the system of claim 1, wherein the fluid valve system comprises: a first fluid control valve (112, see figure 7) fluidly connected between the treatment fluid system and the wellbore, wherein the first fluid control valve is configured to selectively fluidly connect and disconnect the treatment fluid system to and from the wellbore, and wherein the first fluid control valve is connected to a wellhead associated with the wellbore 50; and a second fluid control valve 128 fluidly connected between the pump-down system and the wellbore, wherein the second fluid control valve is configured to selectively fluidly connect and disconnect the pump-down system to and from the wellbore, and wherein the second fluid control valve is connected to the wellhead (0029). 
figure 5).
	As concerns claim 7, Alaniz et al. discloses the system of claim 1, wherein the program code instructions, when executed by the at least one processor, cause the controller to operate the fluid valve system to alternatingly connect and disconnect the treatment fluid system and the pump-down system to and from the wellbore (0052-0053).
	As concerns claim 8, the combination discloses the system of claim 1, wherein the program code instructions, when executed by the at least one processor, cause the controller to operate the fluid valve system to: open a first valve 123 to fluidly connect the treatment fluid system to the wellbore during well treatment operations; close a second valve 128 to fluidly disconnect the pump-down system from the wellbore during the well treatment operations; open the second valve 128 to fluidly connect the pump-down system to the wellbore during pump-down operations; and close the first valve 123 to fluidly disconnect the treatment fluid system from the wellbore during the pump-down operations (see Conrad et al. at figure 7).
	As concerns claim 9, Alaniz et al. discloses the system of claim 1, wherein the program code instructions, when executed by the at least one processor, cause the controller to: after the treatment fluid is pumped into the wellbore: operate the fluid valve system to fluidly disconnect the treatment fluid system from the wellbore; operate the fluid valve system to fluidly connect the pump-down system to the wellbore; and operate the pump-down system to pump the pump-down fluid into the wellbore to convey the perforating tool through the wellbore; and after the pump-down fluid is pumped into the wellbore and the perforating tool is retrieved from the wellbore: operate the fluid valve system to fluidly disconnect the pump-down system from the wellbore; operate the fluid valve system to fluidly connect 0052-0053).
	As concerns claim 10, Alaniz et al. discloses the system of claim 1, wherein the wellbore is one of a plurality of wellbores, and wherein the program code instructions, when executed by the at least one processor, cause the controller to: monitor operational status of the treatment fluid system, the pump-down system, and the fluid valve system with respect to each wellbore; and Schlumbe8aer-PrivateIS19.0176-US-NP control operations of the treatment fluid system, the pump-down system, and the fluid valve system with respect to each wellbore (Id.).
	As concerns claim 12, Conrad et al. discloses a method, comprising: operating a treatment fluid system to pump a treatment fluid into a wellbore extending into a subterranean formation from a surface of an oil and gas wellsite (see figures 1-3); operating a pump-down system 90 to pump a pump-down fluid into the wellbore to convey a perforating tool through the wellbore (0026); operating a fluid valve system to selectively fluidly connect and disconnect the treatment fluid system and the pump-down system to and from the wellbore (0028-0029 and figure 7); but lacks to expressly disclose the steps of monitoring, using a controller, operational status of the treatment fluid system, the pump- down system, and the fluid valve system; and controlling, using the controller, operations of the treatment fluid system, the pump-down system, and the fluid valve system based at least in part on the operational status of the treatment fluid system, the pump-down system, and the fluid valve system. Alaniz et al. discloses a method, comprising the steps of monitoring, using a controller, operational status of the treatment fluid system, the pump- down system, and the fluid valve system; and controlling, using the controller, operations of the treatment fluid system, the pump-down system, and the fluid valve system based at least in part on the operational status of the treatment fluid system, the pump-down system, and the fluid valve system (0053). Hradecky et al. discloses a method for pump-down operations that has a controller (control system) configured to be communicatively connected controller) into the method to obtain the predictable result of monitoring the status of multiple systems that can improve efficiency and prevent undesirable operational parameters and events by automatically monitoring the different systems simultaneously. 
	As concerns claim 13, Alaniz et al. discloses the method of claim 12, wherein the treatment fluid comprises a fracturing fluid, and wherein the treatment fluid system comprises a fracturing fluid mixing and pumping system for facilitating well fracturing operations (the reference shows a mixing unit at 108, the pumping units for the fracturing fluid are shown at 150, the examiner additionally notes that mixing units and pumping systems are notoriously obvious elements at a wellsite where fracturing operations are performed).
	As concerns claim 14, Conrad et al. discloses the method of claim 12, comprising: operating a first fluid control valve 112 is to selectively fluidly connect and disconnect the treatment fluid system to and from the wellbore, wherein the first fluid control valve is connected to a wellhead associated with the wellbore 50; and Schlumbe8er-PrivateIS19.0176-US-NP operating a second fluid control valve 128 to selectively fluidly connect and disconnect the pump-down system to and from the wellbore, wherein the second fluid control valve is connected to the wellhead (0028-0029).
	As concerns claim 15, the combination discloses the method of claim 12, comprising operating, using the controller, the fluid valve system to alternatingly connect and disconnect the treatment fluid system and the pump- down system to and from the wellbore (see figure 7).
	As concerns claim 16, the combination discloses the method of claim 12, comprising: opening, using the controller, a first valve 112 to fluidly connect the treatment fluid system to the wellbore during 
	As concerns claim 17, Alaniz et al. discloses the method of claim 12, comprising: after the treatment fluid is pumped into the wellbore: operating, using the controller, the fluid valve system to fluidly disconnect the treatment fluid system from the wellbore; Schlumbeger-PrivateIS19.0176-US-NP operating, using the controller, the fluid valve system to fluidly connect the pump- down system to the wellbore; and operating, using the controller, the pump-down system to pump the pump-down fluid into the wellbore to convey the perforating tool through the wellbore; and after the pump-down fluid is pumped into the wellbore and the perforating tool is retrieved from the wellbore: operating, using the controller, the fluid valve system to fluidly disconnect the pump-down system from the wellbore; operating, using the controller, the fluid valve system to fluidly connect the treatment fluid system to the wellbore; and operating, using the controller, a treatment fluid pump of the treatment fluid system to pump the treatment fluid into the wellbore (see 0052-0053).
	As concerns claim 18, Alaniz et al. discloses the method of claim 12, wherein the wellbore is one of a plurality of wellbores, and wherein the method comprises: monitoring, using the controller, operational status of the treatment fluid system, the pump-down system, and the fluid valve system with respect to each wellbore; and controlling, using the controller, operations of the treatment fluid system, the pump-down system, and the fluid valve system with respect to each wellbore (Id.).
	As concerns claim 19, Alaniz et al. discloses the method of claim 18, comprising simultaneously: fluidly disconnecting, using the controller, the pump-down system from a first wellbore; Schlumbe8er-PrivateIS19.0176-US-NP fluidly connecting, using the controller, the treatment fluid system to the first wellbore to permit pumping of the sequential movement to multiple wellbores is disclosed at 0052, the functions of the controller are disclosed at 0053).
	As concerns claim 20, Conrad et al. discloses a system, comprising: a fracturing fluid system comprising a fracturing fluid mixing and pumping system for facilitating well fracturing operations comprising pumping a fracturing fluid into a wellbore extending into a subterranean formation from a surface of an oil and gas wellsite (figures 1-3, the examiner notes that mixing and pumping systems are obvious elements of a fracturing system); a fluid valve system configured to selectively fluidly connect and disconnect the fracturing fluid system and the pump-down system to and from the wellbore (figure 7), wherein the fluid valve system comprises a fracturing manifold fluidly connected between the fracturing fluid system and the wellbore, and wherein the fracturing manifold is configured to selectively fluidly connect and disconnect the fracturing fluid system to and from the wellbore (by operation of the valves 112 and 128); but lacks to expressly disclose a pump-down system comprising at least one pump and at least one container storing a pump-down fluid, wherein the pump-down system is configured to pump the pump-down fluid into the wellbore to convey a perforating tool downhole through the wellbore when the pump- down system is fluidly connected to the wellbore; nevertheless Hradecky et al. discloses a pump-down system comprising at least one pump 16 and at least one container 162 storing a pump-down fluid, wherein the pump-down system is configured to pump the pump-down fluid into the wellbore to convey a perforating tool 114 downhole through the wellbore when the pump- down system is fluidly connected to the wellbore; and a controller comprising at least one processor and at least one memory storing executable program code instructions 0020. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective . 
Allowable Subject Matter
	Claim 11 is objected to as depending from a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0167414 A1 (Coles et al.) discloses a system for pump down operations in a wellbore including a tool string that is selected from the group consisting of perforating tools and down-hole logging tools and a controller adapted to selectively adjust a pump fluid output rate of the fluid pump based on downhole wireline tension data received from a downhole tension sensor. US 9,617,814 B2 (Seals et al.) is drawn to a system for pump down operations that includes a controller that automates a control function such as pump rate based on a wireline speed and a wireline tension, and a wireline speed based on a monitored pump rate for the pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679